


Exhibit 10.28

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
January 6, 2017 (the “Effective Date”) by and between GTx, Inc., located at 175
Toyota Plaza, 7th Floor, Memphis, Tennessee 38103 (the “Employer”), and JASON
SHACKELFORD (the “Employee”), residing at 2188 Wentworth Lane, Germantown,
Tennessee 38139.

 

WHEREAS, the Employee has been providing services to the Employer as Senior
Director, Accounting & Corporate Controller under the terms of an Employment
Agreement that was effective as of October 1, 2013 (the “Prior Employment
Agreement”), which Prior Employment Agreement is terminated and replaced with
this Agreement;

 

WHEREAS, the Employer and the Employee wish to enter into this Agreement
following Employee’s election as Vice President, Finance & Accounting of the
Employer; and

 

WHEREAS, the Employer and the Employee acknowledge and agree that this Agreement
supersedes the Prior Employment Agreement, and that by entering into this
Agreement, the Prior Employment Agreement is hereby fully terminated and shall
be of no further force and effect as of the Effective Date;

 

WHEREAS, during the course of the Employee’s employment with the Employer, the
Employer will train and continue to train the Employee and to impart to the
Employee proprietary, confidential, and/or trade secret information, data and/or
materials of the Employer; and

 

WHEREAS, the Employer has a vital interest in maintaining its confidential
information and trade secrets, as well as rights to inventions, since doing so
allows the Employer to compete fairly and enhances the value of the Employer to
shareholders and job security for employees; and

 

WHEREAS, the Employer desires to retain the services of the Employee and the
Employee is willing to be employed and continue to be employed with the Employer
upon the terms and subject to the conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the employment and continued employment of the
Employee in accordance with the terms and conditions of this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties, intending to be legally bound, agree and
covenant as follows:

 

1.             DEFINITIONS

 

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.

 

“Agreement” has the meaning set forth in first paragraph of this Agreement.

 

--------------------------------------------------------------------------------


 

“Basic Compensation” means Salary and Benefits.

 

“Benefits” has the meaning stated in Section 3.1(b) of this Agreement.

 

“Board of Directors” means the Board of Directors of the Employer.

 

“CEO” has the meaning set forth in Section 2.2.

 

“Change of Control” means any of the following events: (a) the sale or other
disposition of all or substantially all of the assets of the Employer in a
single transaction or in a series of transactions (including, without
limitation, any liquidation or dissolution of the Employer); (b) any Person or
group becomes the beneficial owner, directly, or indirectly, of securities of
the Employer representing more than fifty percent (50%) of the combined voting
power of the Employer’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction (for such purposes, “voting stock”
shall mean the capital stock of the Employer of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of members of the Board of Directors (or Persons
performing similar functions) of the Employer); (c) a merger or consolidation of
the Employer with or into any other entity, if immediately after giving effect
to such transaction more than fifty percent (50%) of the issued and outstanding
voting stock of the surviving entity of such transaction is held by Persons who
were not holders (taking into account their individual and affiliated holdings)
as of the Effective Date of at least fifty percent (50%) of the voting stock of
the Employer; or (d) individuals who, on the Effective Date, are members of the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the members of the Board of Directors; provided, however,
that if the appointment or election (or nomination for election) of any new
member of the Board of Directors was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
will, for purposes of this Agreement, be considered as a member of the Incumbent
Board.  A Change of Control shall not include: (1) any transfer or issuance of
stock of the Employer to one or more of the Employer’s lenders (or to any agents
or representatives thereof) in exchange for debt of the Employer owed to any
such lenders; (2) any transfer of stock of the Employer to or by any Person or
entity, including but not limited to one or more of the Employer’s lenders (or
to any agents or representatives thereof), pursuant to the terms of any pledge
of said stock as collateral for any loans or financial accommodations to the
Employer and/or its subsidiaries; (3) any transfer or issuance to any Person or
entity, including but not limited to one or more of the Employer’s lenders (or
to any agents or representatives thereof), in connection with the workout or
restructuring of the Employer’s debts to any one of the Employer’s lenders,
including but not limited to the issuance of new stock in exchange for any
equity contribution to the Employer in connection with the workout or
restructuring of such debt; (4) any transfer of stock by a stockholder of the
Employer which is a partnership or corporation to the partners or stockholders
in such stockholder or any transfer of stock by a stockholder of the Employer to
an entity affiliated with such stockholder or the immediate family of such
stockholder or a trust or similar entity for the benefit of such family members;
or (5) any transfer or issuance of stock in connection with an offering of the
Employer’s stock in a registered public transaction not involving a transaction
described in Rule 145, promulgated under the Securities Act of 1933, as amended,
provided that the Employer’s officers and Board of Directors shall not
materially change as a result thereof.  “Change of Control Termination” means
(i) a Termination Without

 

--------------------------------------------------------------------------------


 

Cause of the Employee’s employment by the Employer (other than for death or
disability) within twelve (12) months after a Change of Control or (ii) the
Employee’s resignation for Good Reason within twelve (12) months after a Change
of Control.

 

“Competing Business” means any individual or entity, other than the Employer,
that is engaging in, or proposes to engage in, the development, manufacture,
distribution or sale of a Competing Product in North America, South America,
Europe and Eastern Europe, and in the countries of Russia, Australia, Japan,
China, Taiwan, South Korea and India; provided, however, that an entity that
develops, manufactures, distributes or sells a Competing Product in a separate
business unit than the business unit in which the Employee is then employed
shall not be deemed a Competing Business unless the Employee provides
Confidential Information and/or Proprietary Information to the business unit
that is engaging in or proposes to engage in the development, manufacture,
distribution or sale of a Competing Product.

 

“Competing Product” means any pharmaceutical or other compound, composition,
formulation, method, process, product or material that is competitive with any
product of the Employer under development, manufacture, distribution or
commercialization at any time from and after October 1, 2013 (the effective date
of the Employee’s initial employment agreement with the Employer) through the
date of termination of the Employee’s employment, including, without limitation,
small molecules that target androgen, estrogen, glucocorticoid, and/or other
hormone receptors for purposes of treating, diagnosing, or imaging humans in
health and disease, including treating cancer, osteoporosis and bone loss and
muscle loss.

 

“Confidential Information and/or Proprietary Information” means any and all:

 

(a)           information disclosed to the Employee or known by the Employee as
a consequence of, or through, the Employee’s employment with the Employer since
his initial date of employment on July 16, 2007 (including information
conceived, originated, discovered, or developed in whole or in part by the
Employee), not generally known in the relevant trade or industry, about the
Employer’s business, products, processes, and services; and trade secrets
concerning the business and affairs of the Employer, product specifications,
data, know-how, formulae, compositions, research, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current, and
planned research and development, current and planned manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information); and any other
information, however documented, that is a trade secret within the meaning of
Tenn. Code §39-14-138 or any other applicable law; and

 

(b)           information concerning the business and affairs of the Employer
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials), however documented; and

 

--------------------------------------------------------------------------------


 

(c)           intellectual property, inventions, methods, processes, techniques,
computer programs, devices, products, services, compounds, gene therapy
products, pharmaceuticals, substances, vectors, enzymes, genes, concepts,
discoveries, improvements, and designs, whether or not patentable in the United
States or foreign countries, any trade secrets, information, procedures,
technologies, data, results, conclusions, know-how or show-how and business
information; and

 

(d)           notes, analysis, compilations, studies, summaries, and other
material prepared by or for the Employer containing or based, in whole or in
part, on any information included in the foregoing.

 

“Delayed Initial Payment Date” has the meaning stated in Section 9.2 of this
Agreement.

 

“Effective Date” means the date stated in the first paragraph of this Agreement.

 

“Employee” has the meaning stated in the first paragraph of this Agreement.

 

“Employee Invention” means any idea, invention, technique, modification,
process, improvement (whether patentable or not), industrial design (whether
registerable or not), work of authorship (whether or not copyright protection
may be obtained for it), design, copyrightable work, discovery, trademark,
copyright, trade secret, formula, device, method, compound, gene, prodrug,
pharmaceutical, structure, product concept, marketing plan, strategy, customer
list, technique, blueprint, sketch, record, note, drawing, know-how, data,
patent application, continuation application, continuation-in-part application,
file wrapper continuation application or divisional application, created,
conceived, or developed by the Employee, either solely or in conjunction with
others, during the Employee’s employment, or a period that includes a portion of
the Employee’s employment, that relates in any way to, or is useful in any
manner in, the business then being conducted or proposed to be conducted by the
Employer, and any such item created by the Employee, either solely or in
conjunction with  others, following termination of the Employee’s employment
with the Employer, that is based upon or uses Confidential Information and/or
Proprietary Information.

 

“Employer” means GTx, Inc., its successors and assigns, and any of its current
or future subsidiaries, or organizations controlled by, controlling, or under
common control with it.

 

“Expenses” has the meaning stated in Section 4.1 of this Agreement.

 

“Good Reason” for termination means that the Employee voluntarily resigns from
all positions he then holds with the Employer if and only if:

 

(a)           one of the following actions have been taken without the
Employee’s express written consent:

 

(i)            following a Change of Control, an adverse change in the
Employee’s authority, duties or responsibilities (including reporting
responsibilities) which, without the Employee’s consent, represents a material
reduction in or a material demotion of the Employee’s authority, duties or
responsibilities as in effect immediately prior to a Change of

 

--------------------------------------------------------------------------------


 

Control or the assignment to the Employee of any duties or responsibilities
which are materially inconsistent with and materially adverse to such authority,
duties or responsibilities;

 

(ii)           following a Change of Control, a material reduction in the then
current Salary of the Employee;

 

(iii)          following a Change of Control, the relocation of the Employer’s
principal employee offices to a location that increases the Employee’s one-way
commute by more than twenty (20) miles;

 

(iv)          the failure of the Employer to obtain an agreement reasonably
satisfactory to the Employee from any successor or assign of the Employer upon a
Change of Control to assume and agree to perform this Agreement in all material
respects following the Change of Control; or

 

(v)           the Employer materially breaches its obligations under this
Agreement or any other then-effective agreement with the Employee (including any
agreement or arrangement providing for incentive compensation or employee
benefits, including the Benefits provided in this Agreement).

 

(b)           the Employee provides written notice to the Board of Directors
within the thirty (30) day period immediately following such action; and

 

(c)           such action is not remedied by the Employer within thirty (30)
days following the Employer’s receipt of such written notice; and

 

(d)           the Employee’s resignation is effective not later than sixty (60)
days after the expiration of such thirty (30)-day cure period.

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

 

“Proprietary Items” means any Proprietary and/or Confidential Information
embodied in any document, record, recording, electronic media, formulae,
notebook, plan, model, component, device, or computer software or code, whether
embodied in a disk or in any other form.

 

“Release” means a general release of claims in favor of the Employer, in a form
acceptable to the Employer, which shall specifically relate to all of the
Employee’s rights and claims in existence at the time of such execution and
shall confirm the Employee’s continuing obligations to the Employer (including
but not limited to obligations under Section 7 and Section 8 of this Agreement,
the Agreement on Condition of Employment and any other confidentiality and/or
non-competition agreement with the Employer).

 

“Salary” has the meaning stated in Section 3.1(a) of this Agreement.

 

“Section 409A” has the meaning stated in Section 9.2 of this Agreement.

 

--------------------------------------------------------------------------------


 

“Termination Date” has the meaning stated in Section 6.1 of this Agreement.

 

“Termination With Cause” means the termination of the Employee’s employment by
act of the Board of Directors for any of the following reasons, any of which
shall constitute “Cause” for purposes of this Agreement:

 

(a)           the Employee’s conviction of a felony;

 

(b)           the Employee’s theft, embezzlement, misappropriation of or
intentional infliction of material damage to the Employer’s property or business
opportunities;

 

(c)           the Employee’s breach of the provisions contained in Section 7 or
Section 8 of this Agreement or the provisions in the Agreement on Condition of
Employment regarding confidentiality, non-competition or non-solicitation; or

 

(d)           the Employee’s ongoing willful neglect of or failure to perform
his duties hereunder or his ongoing willful failure or refusal to follow any
reasonable, unambiguous duly adopted written direction of the Board of Directors
that is not inconsistent with the description of the Employee’s duties set forth
in Section 2.3, if such willful neglect or failure is materially damaging or
materially detrimental to the business and operations of the Employer; provided
that, if curable, the Employee shall have received written notice of such
neglect or failure and shall have continued to engage in such neglect or failure
after 30 days following receipt of such notice from the Board of Directors,
which notice specifically identifies the manner in which the Board of Directors
believes that the Employee has engaged in such neglect or failure.  For purposes
of this subsection, no act, or failure to act, shall be deemed “willful” unless
done, or omitted to be done, by the Employee not in good faith, and without
reasonable belief that such action or omission was in the best interest of the
Employer.

 

“Termination Without Cause” means the termination of the Employee’s employment
by the Employer for any reason other than (i) Termination With Cause, or (ii) a
termination by the Employer due to the Employee’s death or disability.

 

2.             EMPLOYMENT TERMS AND DUTIES

 

2.1          Employment

 

The Employer hereby continues the employment of the Employee, and the Employee
hereby accepts continued employment by the Employer, upon the terms and
conditions set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

2.2          Term

 

Either the Employee or the Employer may terminate this Agreement and the
Employee’s employment and compensation with or without Cause or notice, at any
time, at either the Employer’s or the Employee’s option.  No officer or manager
of the Employer has the authority to enter into any other agreement for
employment for a specified period of time, or to modify or to make any agreement
contrary to the foregoing, except by written amendment to this Agreement, dated
and signed by the Chief Executive Officer (“CEO”) of the Employer.

 

2.3          Duties

 

The Employee will continue to have such duties as are assigned or delegated to
the Employee by the Chief Executive Officer of the Employer.  The Employee will
devote his full time, attention, skill and energy to the business of the
Employer, will use his best efforts to promote the success of the Employer’s
business, and will cooperate fully with the Company’s management and the Board
of Directors in the advancement of the best interest of the Employer.  The
Employee agrees to abide by all bylaws, policies, practices, procedures or
rules of the Employer.

 

3.             COMPENSATION

 

3.1          Basic Compensation

 

(a)           Salary.  As of the Effective Date, the Employee will be paid for
each of the twenty-six pay periods during the calendar year approximately
$8,884.62, which is the equivalent of $231,000 per calendar year (the “Salary”),
subject to review and adjustment from time to time by the CEO, with approval by
the Board of Directors.

 

(b)           Benefits.  The Employee will, during his employment with the
Employer, be permitted to participate in such life insurance, hospitalization,
major medical, short term disability, long term disability, 401(k) plan and
other employee benefit plans of the Employer that may be in effect from time to
time, to the extent the Employee is eligible under the terms of those plans
(collectively, the “Benefits”).  All matters of eligibility for coverage or
benefits under any such plan shall be determined in accordance with the
provisions of such plan.  The Employer reserves the right to change, alter, or
terminate any such plan, in its sole discretion, subject to the terms of such
plan.

 

(c)           The Employer may withhold from the Salary or Benefits payable to
the Employee all federal, state, local, and other taxes and other amounts as
permitted or required pursuant to law, rules or regulations.

 

4.             FACILITIES AND EXPENSES

 

4.1          General

 

The Employer will furnish the Employee office space, equipment, supplies, and
such other facilities and personnel as the Employer deems necessary or
appropriate for the performance of the Employee’s duties under this Agreement. 
The Employer will pay the Employee’s dues in such professional societies and
organizations as the CEO deems appropriate, and will pay on behalf of the
Employee (or reimburse the Employee for) reasonable expenses

 

--------------------------------------------------------------------------------


 

incurred by the Employee at the request of, or on behalf of, the Employer in the
performance of the Employee’s duties pursuant to this Agreement, and in
accordance with the Employer’s employment policies, including reasonable
expenses incurred by the Employee in attending conventions, seminars, and other
business meetings, in appropriate business entertainment activities, and for
promotional expenses (the “Expenses”).  To the extent that any reimbursements
payable or in-kind benefits provided pursuant to this Agreement are subject to
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), any such reimbursements payable pursuant to this Agreement shall
be paid no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed or in-kind benefits
provided in one year shall not affect the amount eligible for reimbursement or
in-kind benefits to be provided in any subsequent year, and the right to
reimbursement or in-kind benefits under this Agreement will not be subject to
liquidation or exchange for another benefit.  The Employee must file expense
reports with respect to such expenses in accordance with the Employer’s
policies.

 

5.             VACATIONS AND HOLIDAYS

 

The Employee will be eligible to accrue paid vacation each calendar year in
accordance with the vacation policies of the Employer in effect from time to
time.  Under such policies of the Employer as of the Effective Date, the
Employee is eligible to accrue up to four (4) weeks of paid vacation each
calendar year.  Vacation must be taken by the Employee at such time or times
during the calendar year as approved by the CEO.  Additionally, the Employee
will be entitled to the paid holidays set forth in the Employer’s policies.  Any
accrued vacation days and holidays that are not used by the Employee by the end
of the calendar year in which they were accrued will be lost and may not be used
in any subsequent calendar year; provided, however, that upon termination of the
Employee’s employment, the Employee will be paid the equivalent compensation
attributable to any accrued vacation days which were accrued during the calendar
year in which such termination occurs and are not otherwise used by the Employee
as of the date of such termination.

 

--------------------------------------------------------------------------------

 

6.             TERMINATION

 

6.1          At-Will Employment.  The Employee’s employment is at-will, which
means that either the Employee or the Employer may terminate this Employment
Agreement (with the exception of the provisions of Sections 7 and 8 which shall
survive termination of this Agreement and the Employee’s employment) with or
without Cause or notice, at any time at either the Employee’s or the Employer’s
option.  Except as otherwise specifically set forth herein, or as provided in
any plan documents governing any compensatory equity awards that have been or
may be granted to the Employee from time to time in the sole discretion of the
Employer or an affiliate, upon termination of the Employee’s employment the
Employer shall be released from any and all further obligations under this
Agreement, except the Employer shall be obligated to pay the Employee his
accrued but unpaid Basic Compensation and Expenses owing to the Employee through
the day on which the Employee’s employment is terminated (the “Termination
Date”).  The Employee’s obligations under Sections 7 and 8 shall continue
pursuant to the terms and conditions of this Agreement.

 

6.2          Termination Upon Death.  The employment of the Employee shall
terminate on the date of the Employee’s death, in which event the Employee’s
accrued but unpaid Basic Compensation and Expenses, owing to the Employee
through the date of the Employee’s death, shall be paid to his estate.  The
Employee’s estate will not be entitled to any other compensation under this
Agreement.

 

6.3          Termination Related to a Change of Control.  As additional
consideration for the covenants in Section 7 and Section 8, in the event of a
Change of Control Termination, and provided that the Employee signs and allows
to become effective a Release within the time period provided therein (but not
later than the 60th day following the Termination Date, such latest permitted
effective date is the “Release Deadline” for purposes of this Agreement), then
subject to Section 9.2:

 

(a)           The Employee shall receive as severance one (1) year of his
Salary, payable in accordance with the Employer’s then current payroll schedule
over the one (1) year period following the Termination Date, less deductions
required by law; provided, however, that if the Employee terminates his
employment on account of a material reduction in his Salary, as provided in
paragraph (a)(ii) of the definition of Good Reason, the amount of such severance
shall be based on the Employee’s Salary immediately prior to such reduction. 
Notwithstanding the foregoing payment schedule, no severance will be paid prior
to the effective date of the Release.  Subject to Section 9.2, on the first
regular payroll pay day following the effective date of the Release, the
Employer will pay the Employee the severance that the Employee would otherwise
have received on or prior to such date but for the delay in payment related to
the effectiveness of the Release, with the balance of the severance being paid
as originally scheduled.

 

(b)           If the Employee timely elects group health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Employer will pay the Employee’s monthly COBRA premiums (including the cost of
eligible dependent coverage, if any) through the earliest of the following (the
“COBRA Payment Period”): (i) for twelve (12) months following the Termination
Date; (ii) the date that the

 

--------------------------------------------------------------------------------


 

Employee becomes eligible for group health insurance coverage through a new
employer; or (iii) the date that the Employee is no longer eligible for COBRA
coverage.  Notwithstanding the foregoing, if at any time the Employer
determines, in its sole discretion, that its payment of the Employee’s COBRA
premiums would result in a violation of applicable law (including, without
limitation, Section 105(h)(2) of the Code and Section 2716 of the Public Health
Service Act), then in lieu of paying such COBRA premiums, the Employer will pay
the Employee on the last day of each remaining month of the COBRA Payment Period
a fully taxable cash payment equal to the COBRA premium for that month, subject
to applicable tax withholding (such amount, the “Special Severance Payment”);
provided, however, that any such Special Severance Payment will be made without
regard to the Employee’s payment of COBRA premiums and for purposes of any such
Special Severance Payment, the “COBRA Payment Period” will be determined without
regard to the expiration of the Employee’s eligibility for continued coverage
under COBRA.

 

7.             NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS

 

7.1          Acknowledgements by the Employee

 

The Employee acknowledges and agrees that (a) during the course of his
employment and as a part of his employment, the Employee will be afforded access
to Confidential Information and/or Proprietary Information; (b) public
disclosure of such Confidential Information and/or Proprietary Information could
have an adverse effect on the Employer and its business; (c) because the
Employee possesses substantial technical expertise and skill with respect to the
Employer’s business, the Employer desires to obtain exclusive ownership of each
Employee Invention, and the Employer will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each Employee
Invention; and (d) the provisions of this Section 7 are reasonable and necessary
to prevent the improper use or disclosure of Confidential Information and/or
Proprietary Information and to provide the Employer with exclusive ownership of
all Employee Inventions.

 

7.2          Agreements of the Employee

 

In consideration of the compensation and benefits to be paid or provided to the
Employee by the Employer under this Agreement and otherwise, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Employee covenants and agrees as follows:

 

(a)           Confidentiality

 

(i)            That all of such Confidential Information and/or Proprietary
Information is a unique asset of the business of the Employer, the disclosure of
which would be damaging to the Employer.

 

(ii)           That the Employee will not at any time, whether during or after
termination or cessation of the Employee’s employment, except as authorized by
the Employer and for its benefit, use, divulge or disclose (or enable anyone
else to use, divulge or disclose) to any Person, association or entity any

 

--------------------------------------------------------------------------------


 

Confidential Information and/or Proprietary Information which the Employee
presently possesses or which the Employee may obtain during the course of the
Employee’s employment with respect to the business, finances, customers or
affairs of the Employer or trade secrets, developments, methods or other
information and data pertaining to the Employer’s business.  The Employee shall
keep strictly confidential all matters and information entrusted to the Employee
and shall not use or attempt to use any such Confidential Information and/or
Proprietary Information in any manner which may injure or cause loss or may be
calculated to injure or cause loss, whether directly or indirectly, to the
Employer.

 

(iii)          That during the course of this Agreement or at any time after
termination, the Employee will keep in strictest confidence and will not
disclose or make accessible to any other Person without the prior written
consent of the Employer, the Confidential Information and/or Proprietary
Information; the Employee agrees: (a) not to use any such Confidential
Information and/or Proprietary Information for himself or others; and (b) not to
take any such material or reproductions thereof from the Employer’s facilities
at any time during his employment except, in each case, as required in
connection with the Employee’s duties to the Employer.

 

(iv)          The Employee agrees to hold in confidence, and not to distribute
or disseminate to any Person or entity for any reason, any Confidential
Information and/or Proprietary Information of the Employer under this Agreement,
or information relating to experiments or results obtained based on the duties
of the Employee, except for information which: (a) is in or which becomes a part
of the public domain not as a result of a breach of this Agreement, (b) is
information lawfully received from a third party who had the right to disclose
such information or (c) is required by legal process before a court of proper
jurisdiction (by oral questions, deposition, interrogatories, requests for
information or documents, subpoena, civil investigative domain or other similar
process) to disclose all or any part of any Confidential Information and/or
Proprietary Information, provided that the Employee will provide the Employer
with prompt notice of such request or requirement, as well as notice of the
terms and circumstances surrounding such request or requirements, so that the
Employer may seek an appropriate protective order or waive compliance with the
provisions of this Agreement.  In such case, the parties will consult with each
other on the advisability of pursuing any such order or other legal action or
available step to resist or narrow such request or requirement.  If, failing the
entry of a protective order or the receipt of a waiver hereunder, the Employee
is, in the opinion of counsel reasonably acceptable to the Employer, legally
compelled to disclose Confidential Information and/or Proprietary Information,
the Employee may disclose that portion of such information which counsel advises
is necessary to disclose.  The Employee will not oppose any action by the
Employer to prevent disclosure pursuant to an appropriate protective order or to
request other reliable assurances that confidential treatment will be accorded
to the disclosure of such information.

 

--------------------------------------------------------------------------------


 

(v)           Upon termination of this Agreement by either party or upon written
notice by the Employer, the Employee shall promptly redeliver to the Employer,
or, if requested by the Employer, promptly destroy all written Confidential
Information and/or Proprietary Information and any other written material
containing any information included in the Confidential Information and/or
Proprietary Information (whether prepared by the Employer, the Employee, or a
third party), and will not retain any copies, extracts or other reproductions in
whole or in part of such written Confidential Information and/or Proprietary
Information (and upon request certify such redelivery or destruction to the
Employer in a written instrument reasonably acceptable to the Employer and its
counsel).

 

(vi)          This Agreement and the terms and conditions recited herein are
confidential and non-public, except as may be expressly permitted by the
Employer.  The Employee agrees not to disclose the contents of this Agreement to
any Person or entity, including, but not limited to the press, other media, any
public body, or any competitor of the Employer, except to the Employee’s legal
counsel or as may be required by law.

 

(vii)         Any trade secrets of the Employer will be entitled to all of the
protections and benefits of State of Tennessee law and any other applicable
law.  If any information that the Employer deems to be a trade secret is found
by a court of competent jurisdiction not be to a trade secret for purposes of
this Agreement, such information will, nevertheless, be considered Confidential
Information and/or Proprietary Information for purposes of this Agreement.  The
Employee hereby waives any requirement that the Employer submits proof of the
economic value of any trade secret or posts a bond or other security.

 

(viii)        None of the foregoing obligations and restrictions applies to any
part of the Confidential Information and/or Proprietary Information that the
Employee demonstrates was or became generally available to the public other than
as a result of a disclosure by the Employee.

 

(ix)          The Employee will not remove from the Employer’s premises (except
to the extent such removal is for purposes of the performance of the Employee’s
duties at home or while traveling, or except as otherwise specifically
authorized by the Employer) any Proprietary Items.  The Employee recognizes
that, as between the Employer and the Employee, all of the Proprietary Items,
whether or not developed by the Employee, are the exclusive property of the
Employer.  Upon termination of this Agreement by either party, or upon the
request of the Employer during the employment of the Employee, the Employee will
return to the Employer all of the Proprietary Items in the Employee’s possession
or subject to the Employee’s control, and the Employee shall not retain any
copies, abstracts, sketches, or other physical or electronic embodiment of any
of the Proprietary Items.

 

--------------------------------------------------------------------------------


 

(x)           During the Employee’s employment with the Employer, the Employee
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employer or any other Person to whom the Employee
has an obligation of confidentiality, and the Employee will not bring onto the
premises of the Employer any unpublished documents or any property belonging to
any former employer or any other Person to whom the Employee has an obligation
of confidentiality unless consented to in writing by that former employer or
Person.

 

(b)           Employee Inventions

 

(i)            Each Employee Invention will belong exclusively to the Employer. 
The Employee agrees that the Employer shall have sole and exclusive ownership
rights in any conception, invention, trade secrets, information, ideas,
improvement, substance, know-how, whether or not patentable, arising out of,
resulting from, or derivative of:  (1) the work or services of the Employee, or
(2) within the scope of the duties of the Employee, or (3) using any materials,
compounds, devices, or monies of the Employer.  Any resulting or derivative
rights, including patent rights, shall become the exclusive property of the
Employer and the Employer shall be entitled to the entire right, title and
interest with respect hereto.  The Employee agrees, without additional
compensation, to convey, assign the entire right, title, and interest in and to
any inventions for the United States and all foreign jurisdictions to the
Employer arising out of, resulting from, or derivative of:  (1) the work or
services of the Employee, or (2) within the scope of the duties of the Employee,
or (3) using any materials, compounds, devices, or monies.

 

(ii)           The Employer shall retain the entire right, title and interest in
and to any and all Confidential Information and/or Proprietary Information
provided by the Employer to the Employee and to any methods, compounds,
improvements, substances, and compositions using or incorporating such
Confidential Information and/or Proprietary Information.

 

(iii)          The Employee agrees that Confidential Information and/or
Proprietary Information provided to the Employee by the Employer shall be used
for work purposes only and shall not be used for any other uses, studies,
experiments or tests.

 

(iv)          The Employee agrees that he will promptly disclose to the
Employer, or any Persons designated by the Employer, all the Employee
Inventions, made or conceived or reduced to practice or learned by him, either
alone or jointly with others, during the employment of the Employee.  The
Employee further agrees to assist the Employer in every proper way (but at the
Employer’s expense) to obtain and from time to time enforce patents, copyrights
or other rights on Employee Inventions in any and all countries, and to that end
the Employee will execute all documents necessary: (a) to apply for, obtain and
vest in the name of the Employer alone (unless the Employer otherwise directs)

 

--------------------------------------------------------------------------------


 

letters patent, copyrights or other analogues protection in any country
throughout the world and when so obtained or vested to renew and restore the
same; and (b) to defend (including the giving of testimony and rendering any
other assistance) any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.  The Employee’s
obligation to assist the Employer in obtaining and enforcing patents and
copyrights for Employee Inventions in any and all countries shall continue
beyond and after the termination of the Employee.

 

(v)           Any copyrightable work whether published or unpublished created by
the Employee in connection with or during the performance of services below
shall be considered a work made for hire, to the fullest extent permitted by law
and all right, title and interest therein, including the worldwide copyrights,
shall be the property of the Employer as the employer and party specially
commissioning such work.  In the event that any such copyrightable work or
portion thereof shall not be legally qualified as a work made for hire, or shall
subsequently be so held, the Employee agrees to properly convey to the Employer,
without additional compensation, the entire right, title and interest in and to
such work or portion thereof, including but not limited to the worldwide
copyrights, extensions of such copyrights, and renewal copyrights therein, and
further including all rights to reproduce the copyrighted work in copies or
phonorecords, to prepare derivative works based on the copyrighted work, to
distribute copies of the copyrighted work, to perform the copyrighted work 
publicly, to display the copyrighted work publicly, and to register the claim of
copyright therein and to execute any and all documents with respect hereto.

 

(vi)          The Employee may not publish or disclose any Confidential
Information and/or Proprietary Information relating to, arising from, derivative
of, or as a result of his employment pursuant to this Agreement, including but
not limited to: information, improvements, results, experiments, data, or
methods that makes reference to any of the Confidential Information and/or
Proprietary Information.  Any work performed under, or arising from, or a result
of his employment with the Employer shall not be published or disclosed in
written, electronic, or oral form without the express written permission of the
Employer.

 

7.3          Disputes or Controversies

 

The Employee recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information and/or Proprietary Information may be jeopardized.  All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Employer, the Employee, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.

 

--------------------------------------------------------------------------------


 

7.4          Agreement on Condition of Employment

 

As a condition of employment, the Employee agrees to execute and abide by the
Employer’s current form of Agreement on Condition of Employment, which may be
amended by the parties from time to time without regard to this Agreement.  The
Agreement on Condition of Employment contains provisions that are intended by
the parties to survive and do survive termination or expiration of this
Agreement.  In the event that the terms of this Agreement differ from or are in
conflict with the Agreement on Condition of Employment, this Agreement shall
control.

 

8.             NON-COMPETITION

 

8.1          Acknowledgments by the Employee

 

The Employee understands and recognizes that the Employee’s services provided to
the Employer are special, unique, unusual, extraordinary and intellectual in
character.  Subject to Section 8.4 below, the Employee agrees that, during the
employment of the Employee and for a period of two (2) years from the date of
termination of the Employee’s employment with the Employer, he will not in any
manner, directly or indirectly, on behalf of himself or any Person, firm,
partnership, joint venture, corporation or other business entity, engage or
invest in, own, manage, operate, finance, control or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend the Employee’s name or
similar name to, lend the Employee’s credit to or render services or advice to,
enter into or engage in any Competing Business; provided, however, that the
Employee may purchase or otherwise acquire up to (but not more than) one percent
of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.

 

8.2          In consideration of the acknowledgements by the Employee, and in
consideration of the compensation and benefits to be paid or provided to the
Employee by the Employer, the Employee covenants that, subject to Section 8.4
below, he will not, directly or indirectly, whether for the Employee’s own
account or the account of any other Person (i) at any time during the employment
of the Employee and for a period of two (2) years from the termination of the
Employee’s employment with the Employer, solicit, employ, or otherwise engage as
an employee, independent contractor, or otherwise, any Person who is or was an
employee of the Employer at any time during the Employee’s employment with the
Employer or in any manner induce or attempt to induce any employee of the
Employer to terminate his employment with the Employer; or (ii) at any time
during the employment of the Employee with the Employer and for two (2) years
from the termination of the Employee’s employment with the Employer, interfere
with the Employer’s relationship with any Person, including any Person who at
any time during the Employee’s employment with the Employer was an employee,
contractor, supplier, or customer of the Employer.

 

8.3          In further consideration of these promises, the Employee agrees
that he will not at any time during or after the Employee’s employment with the
Employer, disparage the Employer or any of its shareholders, directors,
officers, employees, parents, subsidiaries,

 

--------------------------------------------------------------------------------


 

affiliates or agents in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided, however, that
the Employee may respond accurately and fully to any question, inquiry or
request for information when required by legal process.

 

8.4          Change of Control. In the event of a Change of Control Termination,
the Employee’s obligations under Sections 8.1 and 8.2 above and the
non-competition and non-solicitation provisions in the Agreement on Condition of
Employment shall expire one (1) year from the date of termination of his
employment with the Employer (or any entity acquiring the Employer as a result
of a Change of Control).

 

8.5          If any covenant in Section 8 is held to be unreasonable, arbitrary,
or against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Employee.

 

The period of time applicable to any covenant in Section 8 will be extended by
the duration of any violation by the Employee of such covenant.

 

The Employee will, while the covenants under Section 8 are in effect, give
notice to the Employer, within ten days after accepting any other employment, of
the identity of the Employee’s employer. The Employer may notify such employer
that the Employee is bound by this Agreement and, at the Employer’s election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.

 

9.             TAX MATTERS

 

9.1          Responsibility for Tax Obligations.  The Employee agrees that he is
responsible for any applicable taxes of any nature (including any penalties or
interest that may apply to such taxes) that the Employer reasonably determines
apply to any payment or equity award made to the Employee hereunder (or any
arrangement contemplated hereunder), that the Employee’s receipt of any payment
or benefit hereunder is conditioned on the Employee’s satisfaction of any
applicable withholding or similar obligations that apply to such payment or
benefit, and that any cash payment owed to the Employee hereunder will be
reduced to satisfy any such withholding or similar obligations that may apply
thereto.

 

9.2          Compliance with Section 409A.  Any payments or benefits provided
under this Agreement that constitute “deferred compensation” within the meaning
of Section 409A of the Code and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with the Employee’s termination of employment unless the
Employee has also incurred a “separation from service,” as such term is defined
in Treasury Regulation Section 1.409A-1(h) (without regard to any permissible
alternative definition thereunder) (“Separation from Service”).  It is intended
that each installment of the payments and benefits provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
payments of the amounts set forth in this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under

 

--------------------------------------------------------------------------------

 

Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if the Employer determines that the payments and benefits provided under this
Agreement constitute “deferred compensation” under Section 409A and the Employee
is, on the date of the Employee’s Separation from Service, a “specified
employee” of the Employer or any successor entity thereto, as such term is
defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of any such payments or benefits shall be delayed as
follows: on the earlier to occur of (i) the date that is six (6) months and one
(1) day after the Employee’s Separation from Service or (ii) the date of the
Employee’s death (such earlier date, the “Delayed Initial Payment Date”), the
Employer shall (A) pay to the Employee a lump sum amount equal to the sum of the
payments that the Employee would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payment of the payments had not
been so delayed pursuant to this Section 9.2 and (B) commence paying the balance
of the payments in accordance with the applicable payment schedules set forth in
this Agreement.  If the Employer determines that any payments or benefits
provided under this Agreement constitute “deferred compensation” under
Section 409A and the Release could become effective in the calendar year
following the calendar year in which the Employee’s Separation from Service
occurs, the Release will not be deemed effective any earlier than the Release
Deadline for purposes of determining the timing of payment of any such payments
or benefits.

 

9.3                               Parachute Payments

 

(a)                                 Notwithstanding anything in this Agreement
to the contrary, if any payment or benefit the Employee will or may receive from
the Employer or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment pursuant to this Agreement (a
“Payment”) shall be equal to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment (after reduction) being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount (i.e.,
the amount determined by clause (x) or by clause (y)), after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Employee’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for the Employee.  If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

(b)                                 Notwithstanding any provision of
Section 9.3(a) to the contrary, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A that would not otherwise be subject to taxes
pursuant to Section 409A, then the Reduction Method and/or the Pro Rata
Reduction Method, as the case may be, shall be modified so as to avoid the

 

--------------------------------------------------------------------------------


 

imposition of taxes pursuant to Section 409A as follows: (A) as a first
priority, the modification shall preserve to the greatest extent possible, the
greatest  economic benefit for the Employee as determined on an after-tax basis;
(B) as a second priority, Payments that are contingent on future events (e.g.,
being terminated without Cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A
shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A.

 

(c)                                  If the Employee receives a Payment for
which the Reduced Amount was determined pursuant to clause (x) of
Section 9.3(a) and the Internal Revenue Service determines thereafter that some
portion of the Payment is subject to the Excise Tax, the Employee shall promptly
return to the Employer a sufficient amount of the Payment (after reduction
pursuant to clause (x) of Section 9.3(a)) so that no portion of the remaining
Payment is subject to the Excise Tax.  For the avoidance of doubt, if the
Reduced Amount was determined pursuant to clause (y) of Section 9.3(a), the
Employee shall have no obligation to return any portion of the Payment pursuant
to the preceding sentence.

 

10.                               CLAWBACK/RECOVERY

 

Any amounts paid to the Employee by the Employer, whether or not under this
Agreement or any incentive plan of the Employer, will be subject to recoupment
in accordance with The Sarbanes-Oxley Act of 2002, The Dodd-Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations under these
acts, any clawback policy adopted by the Employer, or as otherwise required by
applicable law.  In addition, in consideration of the Employee’s continued
employment with the Employer and in recognition of the Employee’s position of
trust and authority with the Employer, the Employee agrees to promptly consent
to any clawback policy adopted by the Employer.

 

11.                               GENERAL PROVISIONS

 

11.1                        Injunctive Relief and Additional Remedy

 

The Employee acknowledges that the injury that would be suffered by the Employer
as a result of a breach of the provisions of this Agreement (including any
provision of Sections 7 and 8) would be irreparable and that an award of
monetary damages to the Employer for such a breach would be an inadequate
remedy.  Consequently, the Employer will have the right, in addition to any
other rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provision of this
Agreement, and the Employer will not be obligated to post bond or other security
in seeking such relief.  Without limiting the Employer’s rights under this
Section 11 or any other remedies of the Employer, if the Employee breaches any
of the provisions of Section 7 or 8, the Employer will have the right to cease
making any payments otherwise due to the Employee under this Agreement.

 

--------------------------------------------------------------------------------


 

11.2                        Covenants of Sections 7 and 8 are Essential and
Independent Covenants

 

The covenants by the Employee in Sections 7 and 8 are essential elements of this
Agreement, and without the Employee’s agreement to comply with such covenants,
the Employer would not have entered into this Agreement or employed or continued
the employment of the Employee.  The Employer and the Employee have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Employer.  The
Employee agrees that this Agreement does not prevent him from earning a living
or pursuing his career and that he has the ability to secure other
non-competitive employment using his marketable skills.  The Employee agrees
that the restrictions contained in this Agreement are reasonable, proper, and
necessitated by the Employer’s legitimate business interests, including without
limitation, the Employer’s Confidential and/or Proprietary Information and the
goodwill of its customers.

 

The Employee’s covenants in Sections 7 and 8 are independent covenants and the
existence of any claim by the Employee against the Employer under this Agreement
or otherwise will not excuse the Employee’s breach of any covenant in Section 7
or 8.

 

If the Employee’s employment hereunder is terminated by either party, this
Agreement will continue in full force and effect as is necessary or appropriate
to enforce the covenants and agreements of the Employee in Sections 7 and 8.

 

11.3                        Representations and Warranties by the Employee

 

The Employee represents and warrants to the Employer that the execution and
delivery by the Employee of this Agreement do not, and the performance by the
Employee of the Employee’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (a) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to the Employee; or (b) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement to which the Employee is a party or by which the Employee is or may be
bound.

 

11.4                        Waiver

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by either party in exercising
any right, power, or privilege under this Agreement will operate as a waiver of
such right, power, or privilege, and no single or partial exercise of any such
right, power, or privilege will preclude any other or further exercise of such
right, power, or privilege or the exercise of any other right, power, or
privilege.  To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

 

--------------------------------------------------------------------------------


 

11.5                        Binding Effect; Delegation of Duties Prohibited

 

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred.  The duties and covenants of the Employee under this Agreement,
being personal, may not be delegated.

 

11.6                        Notices

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):

 

If to the Employer:

 

GTx, Inc.

 

 

175 Toyota Plaza, 7th Floor

 

 

Memphis, Tennessee 38103

 

 

Attention: Vice President, Chief Legal Officer

 

 

Facsimile No.:   901-844-8075

 

 

 

If to the Employee:

 

Jason Shackelford

 

 

2188 Wentworth Lane

 

 

Germantown, Tennessee 38139

 

The Employee shall notify the Employer in writing of any change of his address. 
Otherwise, the Employer shall send all notices to the Employee’s address herein.

 

11.7                        Entire Agreement; Amendments

 

This Agreement, including the Agreement on Condition of Employment, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof.  The Employer and
the Employee further acknowledge and agree that the provisions of this Agreement
amend and supersede the Prior Employment Agreement and the Prior Employment
Agreement Amendment, both of which shall be of no further force and effect. 
This Agreement may not be amended orally, but only by an agreement in writing
signed by the Employee and a duly authorized officer or director of the
Employer.

 

11.8                        Governing Law

 

This Agreement will be governed by the laws of the State of Tennessee without
regard to conflicts of laws principles.

 

--------------------------------------------------------------------------------


 

11.9                        Jurisdiction

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought against either of the
parties in the courts of the State of Tennessee, County of Shelby, or, if it has
or can acquire jurisdiction, in the United States District Court for the Western
District of Tennessee, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on either
party anywhere in the world.

 

11.10                 Section Headings, Construction

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

11.11                 Severability

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

11.12                 Counterparts

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

11.13                 Waiver of Jury Trial

 

THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT, OR ARISING OUT OF OR CONCERNING THE EMPLOYEE’S EMPLOYMENT WITH
THE EMPLOYER OR TERMINATION THEREOF.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

 

JASON SHACKELFORD

 

 

 

/s/ Jason Shackelford

 

 

 

 

 

GTx, Inc.

 

 

 

 

 

By:

/s/ Henry P. Doggrell

 

Name:

Henry P. Doggrell

 

Title:

VP, Chief Legal Officer

 

--------------------------------------------------------------------------------
